DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is nowhere in the specification including figures cover that limitation “causing, by the shared transport system, the transport user device to display, after the transport request has been accepted at the transport provider device and prior to the pick-up request being fulfilled, first data that includes the 
Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is nowhere in the specification including figures cover that limitation “causing, by the shared transport system, the transport user device to display, after the transport request has been accepted at the transport provider device and prior to the pick-up request being fulfilled, first data that includes the transport-2-Application No.: 17/305,553 Attorney Docket No.: 00199-0001-27000provider rating of the transport provider” as recites in claim 2. Claims 13-17 depend on claim 12 and do not overcome 101 deficiency of claim 12. Therefore, claims 13-17 are rejected under 35 U.S.C. 101, on the same grounds as claim 12 above.
Claims 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is nowhere in the specification including figures cover the limitation “causing, by the shared transport system, the transport user device to display, after the transport request has been accepted at the transport provider device and prior to the pick-up request being fulfilled, first data that includes the transport-2-Application No.: 17/305,553 Attorney Docket No.: 00199-0001-27000provider rating of the transport provider” as recites in claim 18. Claims 19-21 depend on claim 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 11-14, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paul (US 6356838 B1) in view of Assael (US 20080091342 A1).

Regarding claim 2, Paul teaches a computer-implemented method for safe matching of a transport provider with a transport user in a shared transport system (Paul, Fig. 1, data center/server 130 (i.e. shared transport system), vehicle 180 with wireless device (i.e. transport provider), and wireless device 160 of user/passenger 170 (i.e. user device of transport user)), the method comprising: receiving, by a shared transport system, a pick-up request from a transport user device of a transport user (Paul, Fig. 2, step 210), wherein the transport user is associated with a transport provider rating parameter (Paul, Fig. 2  and Col. 3 Lines 40-50, reliability of the driver); identifying, by the shared (Paul, Fig. 2, steps 215-220 and Col. 4 Lines 10-25); transmitting, by the shared transport system, a transport request to a transport provider device of the identified transport provider, the transport request usable by the transport provider to accept the pick-up request of the transport user (Paul, Fig. 2, step 225  and Col. 4 Lines 44-55); determining, by the shared transport system, that the transport request has been accepted at the transport provider device user (Paul, Fig. 2, step 230 and Col. 4 Lines 50-65); and causing, by the shared transport system, the transport user device to display, after the transport request has been accepted at the transport provider device and prior to the pick-up request being fulfilled, first d(Paul, Fig. 2, step 235 and Col. 4 Lines 55-Col. 5 Line 15,  once a driver has accepted, at 235 a message (i.e. first data) is transmitted to the user/passenger 170 confirming pickup location, time, a quoted price and/or the confirmation code for the driver); wherein the shared transport system is configured to cancel the transport request in response to receiving a request to cancel the pick-up request from one or more of the transport provider device or the transport user device (Paul, Col. 4 Lines 59-65).
However, Paul does not explicitly teach the first data that includes the transport-2-Application No.: 17/305,553 Attorney Docket No.: 00199-0001-27000provider rating of the transport provider.
Assael teaches the user (i.e. passenger/transport user) is provided with pickup location, time, alias along with rating of the other user (i.e. driver or transport provider) (Assael, Fig. 4 and Pars. 46, 62, 102).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to incorporate the above teaching as taught by Assael into Paul to notify of the confirmation.

Regarding claim 3, the combination of Paul and Assael teaches previous claim.  The combination further teaches the method of claim 2, wherein the transmitting of the transport request to the transport provider device is performed only upon determining that the transport user is associated with a transport user rating that at least meets a transport user rating parameter associated with the transport provider (Paul, Fig. 2 and Col. 4 Lines 10-25, match (i.e. meet)). 

Regarding claim 4, the combination of Paul and Assael teaches previous claim.  The combination further teaches the method of claim 2, further comprising: upon cancelling the transport request, identifying, by the shared transport system, a further transport provider that is associated with a further transport provider rating that at least meets the transport provider rating parameter of the transport user (Paul, Fig. 2 and Col. 4 Lines 50-65, another suitable vehicle/driver is identified); transmitting, by the shared transport system, a transport request to a further transport provider device of the further transport provider, the transport request usable by the further transport provider to accept the pick-up request of the transport user (Paul, Fig. 2, repeat step 225); determining, by the shared transport system, that the transport request has been accepted at the further transport provider device (Paul, Fig. 2, repeat step 230); and causing, by the shared transport system, the transport user device to display, after the transport request has been accepted at the transport provider device and prior to the pick-up request being fulfilled, second data that includes the transport-2-Application No.: 17/305,553 Attorney Docket No.: 00199-0001-27000provider rating of the further transport provider (Paul, Fig. 2, step 235 and Col. 4 Lines 55-Col. 5 Line 15,  once a driver has accepted, at 235 a message (i.e. first data) is transmitted to the user/passenger 170 confirming pickup location, time, a quoted price and/or the confirmation code for the drive & Assael, Fig. 4 and Pars. 46, 62, 102, the information along with rating of the other user (i.e. driver or transport provider) (Assael, Fig. 4 and Pars. 46, 62, 102)); wherein the shared transport system is configured to cancel the transport request in (Paul, Col. 4 Lines 59-65). 

Regarding claim 12, system of claim 12 is performed by the method of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (method) for the system of claim 12.  The system of claim 12, further comprising: comprising: at least one memory storing instructions (Assael, Fig. 1 and Par. 85); and at least one processor operatively connected to the memory, and configured to execute the instructions to perform operations (Assael, Fig. 1 and Par. 85).

Regarding claim 13, system of claim 13 is performed by the method of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (method) for the system of claim 13.

Regarding claim 14, system of claim 14 is performed by the method of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (method) for the system of claim 14.

Regarding claim 18, non-transitory computer readable medium of claim 18 is performed by the system of claim 12.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 12 (system) for the non-transitory computer readable medium of claim 18.

Regarding claim 19, non-transitory computer readable medium of claim 19 is performed by the method of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (method) for the non-transitory computer readable medium of claim 19.


Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paul (US 6356838 B1) in view of Assael (US 20080091342 A1) and in further view of Poeykkoe et al.  WO 2004/081833) cited in IDS filed on 07/12/2021.

Regarding claim 5, the combination of Paul and Adamczyk teaches previous claim.
However, the combination fails to teach the combination further teaches the method of claim 2, further comprising: causing, by the shared transport system, the transport provider device to display, prior to the pick-up request being fulfilled, one or more of a transport user rating of the transport user, a name of the transport user, or a picture of the transport user.
Poeykkoe teach such feature (Poeykkoe, Fig. 3 and Page 11 Line 28-Page 12 line 5, identification (i.e. picture or/and name)). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to incorporate the above teaching as taught by Poeykkoe into the combination of Paul and Adamczyk for the passenger to confirm identity of each other.

Regarding claim 15, system of claim 15 is performed by the method of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (method) for the system of claim 15.


s 6-9, 16-17, and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paul (US 6356838 B1) in view of Assael (US 20080091342 A1) and in further view of Pavlov (US 20080114629 A1).

Regarding claim 6, the combination of Paul and Assael teaches previous claim. The combination further teaches the method of claim 2, wherein: the transport provider rating includes a rating score determined based on one or more transport provider rating scores from previous transport users that had pick-up requests fulfilled by the transport provider (peer rating is preferably based on the past impressions of the matched user on other rideshare users in prior rideshare situations with the matched use, wherein rating is in form of a number such as number of starts (Assael, Par. 86).
However, the combination fails to teach the transport provider rating parameter includes a threshold minimum transport provider rating score.
Parlov teaches such feature (Parlov, Fig. 7, step 785 and Pars. 74, 114, feedback threshold).  Further, Parlov also teach the user 110 and the transportation provider 120 provide the aforementioned reputation ratings of each other based on their experience with each other (Parlov, Fig. 7, step 765 and Par. 98)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to incorporate the above teaching as taught by Parlov into the combination of Paul and Assael to promote integrity and trust of the overall transportation system.

Regarding claim 7, the combination of Paul, Assael, and Parlov teaches previous claim.  The combination further teaches the method of claim 6, wherein: the transmitting of the transport request to the transport provider device is performed only upon determining that the transport user is associated with a transport user rating score that at least meets a threshold minimum transport user (Parlov, Fig. 4 and Par. 63); and the transport user rating score associated with the transport user is determined based on one or more transport user rating scores from previous transport providers that fulfilled pick-up requests by the transport user (Parlov, Fig. 5 and Par. 98, the user 110 and the transportation provider 120 provide the aforementioned reputation ratings of each other based on their experience with each other).

Regarding claim 8, the combination of Paul, Assael, and Parlov teaches previous claim.  The combination further teaches the method of claim 7, wherein at least one of the threshold minimum transport user rating score or the threshold minimum transport provider rating score is a predetermined threshold minimum score (Parlov, Par. 74).

Regarding claim 9, the combination of Paul, Assael, and Parlov teaches previous claim.  The combination further teaches the method of claim 7, wherein at least one of the threshold minimum transport user rating score or the threshold minimum transport provider rating score is provided by the transport provider or the transport user, respectively (Parlov, Par. 74).

Regarding claim 16, system of claim 16 is performed by the method of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (method) for the system of claim 16.

Regarding claim 17, system of claim 17 is performed by the method of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (method) for the system of claim 17.

Regarding claim 20, non-transitory computer readable medium 20 is performed by the method of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (method) for the non-transitory computer readable medium of claim 20.

Regarding claim 21, non-transitory computer readable medium 21 is performed by the method of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (method) for the non-transitory computer readable medium of claim 21.


Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paul (US 6356838 B1) in view of Assael (US 20080091342 A1) and in further view of Pavlov (US 20080114629 A1), and further in further view of Zweig et al. (US 20080262995 A1).

Regarding claim 10, the combination of Paul, Assael, and Parlov teaches previous claim.  The combination further teaches the method of claim 7, further comprising: determining, by the shared transport system and based on one or more of the transport user device or the transport provider device, that the pick-up request has been fulfilled (Parlov, Fig. 5, block 590); receiving, by the shared transport system, the further transport user rating score via the transport provider device (Parlov, Fig. 5 and Par. 98, the user 110 and the transportation provider 120 provide the aforementioned reputation ratings of each other based on their experience with each other); and updating, by the shared transport system, the transport user rating score associated with the transport user based on the further transport user rating score (Adamczyk, Figs. 9-10 and Par. 92, feedback is use for update the driver/passenger quality star rating).

Nevertheless, as indicated above the user 110 and the transportation provider 120 provide the aforementioned reputation ratings of each other based on their experience with each other, therefore it is obvious that there must be a prompt provided in order for “the transportation provider 120 provide the aforementioned reputation ratings of each other based on their experience with each other” as evidenced by Zweig.  Zweig teaches the system 100 (Zweig, Fig. 1) prompt the client device for feedback (Zweig, Fig. 5, step 416-148).
 Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to incorporate the above teaching as taught by Zweig into the combination of Paul, Assael, and Parlov to promote integrity and trust of the overall transportation system.

Regarding claim 11, the combination of Paul, Assael, and Parlov teaches previous claim.  The combination further teaches the method of claim 6, further comprising: determining, by the shared transport system and based on one or more of the transport user device or the transport provider device, that the pick-up request has been fulfilled (Parlov, Fig. 5, block 590); receiving, by the shared transport system, the further transport provider rating score via the transport user device (Parlov, Fig. 5 and Par. 98, the user 110 and the transportation provider 120 provide the aforementioned reputation ratings of each other based on their experience with each other); and updating, by the shared transport system, the transport provider rating score associated with the transport provider based on the further transport provider rating score (Adamczyk, Figs. 9-10 and Par. 92, feedback is use for update the driver/passenger quality star rating). 

Nevertheless, as indicated above the user 110 and the transportation provider 120 provide the aforementioned reputation ratings of each other based on their experience with each other, therefore it is obvious that there must be a prompt provided in order for “the transportation provider 120 provide the aforementioned reputation ratings of each other based on their experience with each other” as evidenced by Zweig.  Zweig teaches the system 100 (Zweig, Fig. 1) prompt the client device for feedback (Zweig, Fig. 5, step 416-148).
 Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to incorporate the above teaching as taught by Zweig into the combination of Paul, Assael, and Parlov f to promote integrity and trust of the overall transportation system.


Response to Arguments
Applicant's arguments with respect to claims 2, 12 and 18 have been considered but are moot in view of new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Khan US 10325228 B2 
(41) The selected driver is informed of his selection as a driver for the user's requested ride and asked to confirm, e.g., based on his availability, current geographical location, or desire to provide the ride. When the selected driver confirms, he is assigned to provide the ride and the user is informed. In some examples, the user can be provided with information about the assigned driver, such as the driver's name, profile picture, vehicle information, ratings, or other information. In some examples, the user can be provided with an estimated time at which the driver will arrive at the pickup location.





Michell US 9111315 B2
[0011] In certain preferred embodiments the method includes accepting from travelers rating information pertaining to other travelers based on ride sharing experiences. In some of these preferred embodiments rating information is provided to travelers pertaining to other travelers with whom they share a ride sharing match, rating information is taken into account when identifying ride sharing matches, and/or preferences regarding acceptable rating information is considered when matching travelers for ride sharing.
(12) In certain preferred embodiments the method includes accepting from travelers rating information pertaining to other travelers based on ride sharing experiences. In some of these preferred embodiments rating information is provided to travelers pertaining to other travelers with whom they share a ride sharing match, rating information is taken into account when identifying ride sharing matches, and/or preferences regarding acceptable rating information is considered when matching travelers for ride sharing.
(19) Upon searching the database 100 for matches between travelers who have provided compatible ride sharing information, including compatible personal preferences, the server identifies a match 114 between the first traveler 102 and the second traveler 108. The first traveler 102 and the second traveler 108 are then notified 116, 118 that their ride sharing information has been matched, details are provided to each regarding the information supplied by the other, and each indicates to the website that they are willing to accept the match 120.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/              Primary Examiner, Art Unit 2648
3/23/2022